DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 4, are amended and filed on 12/30/2020.
Claims 17, 19--23 are canceled. 
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
In line 2 of claim 2, “an amount of insufflation gas” should read as “the amount of insufflation gas” (it seems to refer to the limitation in lines 18-19 of claim 1).
In line 2 of claim 3, “an amount of insufflation gas” should read as “the amount of insufflation gas” (it seems to refer to the limitation in lines 18-19 of claim 1).
In line 2 of claim 4, “the amount of gas” should read as “the amount of insufflation gas” (it seems to refer to the limitation in lines 18-19 of claim 1).
In line 2 of claim 4, “the amount of recirculating gas” should read as “the amount of gas circulating through the system” (it seems to refer to the limitation in lines 22-23 of claim 1). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poll (US. 20120184897A1) in view of Stearns et al. (US 20070088275A1) (“Stearns”) and further in view of Johnston et al.  (US. 7,255,693B1A1) (“Johnston”).
Re Claim 1, Poll discloses a system for delivering insufflation gas to a body cavity of a patient during a surgical procedure (abstract, Fig. 1, Fig. 2), comprising: a) an insufflator (14, 32) for receiving a supply of insufflation gas from a gas source (pressurized gas to 14, ¶0048) by way of a pressure regulator (38) and for delivering insufflation gas to the body cavity of the patient at a predetermined flow rate through a flow path that communicates with trocar (¶0053 and the trocar 12, Fig. 1, ¶0044), a control valve (48) and a pump (17) to establish a stable pneumoperitoneum in the body cavity; b) a suction device  (17, Fig. 1, 23, ¶0051) connected to a vacuum (23, the vacuum source, Fig. ¶0051) for removing solids, liquids and gases from the body cavity during the surgical procedure (¶0051), wherein gas is removed from the body cavity by the suction device at a higher flow rate than the predetermined flow rate at which insufflation gas is delivered to the body cavity by the insufflator (¶0057, the suction will increase unless the cavity pressure is at the lower threshold pressure to prevent the collapsing cavity), causing the pneumoperitoneum in the body cavity to become unstable (¶0057); c) a conduit outside (vacuum line 17 to 23) of the flow path  providing communication between the vacuum source and the suction device (¶0051); d) a flow meter (44 ¶0051) communicating with the conduit for measuring an amount of gas flowing through the conduit that has been removed from the body 

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Poll so that the trocar is a pneumatically sealed trocar and the pump is a recirculation pump and  wherein the controller is adapted and configured to communicate with the recirculation pump to adjust an amount of gas circulating through the system by way of the pneumatically sealed trocar so as to maintain a stable pneumoperitoneum within the body cavity when the suction device is used during the surgical procedure as taught by Stearns for the purpose of lowering fluid waste and preventing leak fluid from the body cavity (Stearns, ¶0119).
However, the modified Poll fails to disclose the vacuum pump.
However, Johnston discloses a device that can be used as an insufflator (Col. 9, lines 5-10) and wherein the vacuum source can be the vacuum pump (Col. 5, line 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Poll so that the vacuum source is replaced with a vacuum pump as taught by Johnston for the purpose of using an art recognized element for suction (Johnston, Col. 5, line 55-60).
Re Claim 2, Poll discloses wherein the controller is adapted and configured to cause the insufflator to increase an amount of insufflation gas needed through the flow path to compensate for the amount 20gas that has been removed from the body cavity by the suction device (the controller is capable to increase the insufflation gas to compensate the removed gas ¶0059).
Re Claim 3, Poll discloses wherein the controller is adapted and configured to cause the insufflator to decrease or stop the flow an amount of insufflation gas needed through the flow path when use of the suction device is stopped (the controller is capable to reduce the insufflation gas if no more suction  ¶0059-¶0060).
Re Claim 4, Poll discloses wherein the controller is adapted and configured to actuate the control valve (48) to control the amount of gas flowing through the flow path to compensate for the a mount of gas that has been removed from the body cavity by the suction device by increasing insufflation gas output or reducing the amount of recirculating gas (¶0048, the controller is capable to increase the insufflation gas to compensate the removed gas ¶0059).

Re Claim 6, Poll discloses wherein the suction device is also configured as an irrigation device, and wherein a source of irrigation fluid is connected thereto (¶0051).
Re Claim 7, Poll discloses wherein a fluid collection canister is associated with the suction device (17 is the irrigation fluid source understood as container, Fig. 1, Fig. 2, ¶0051).
Re Claim 8, Poll discloses wherein a fluid pump (17, ¶0044) is operatively associated with the 20source of irrigation fluid for delivering irrigation fluid to the irrigation device (23, ¶0051, wherein the irrigation fluid is pumped by the gravity pumping system or other source of pump).
Re Claim 11, Poll discloses wherein a filter (46, ¶0052) is operatively associated with the vacuum pump to filter exhaust gas from the vacuum pump (¶0052, ¶0060).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poll in view of Stearns and Johnston and further in view of Mantell et al. (US. 20170000959A1) (“Mantell”).
Re Claim 9, Poll fails to disclose wherein the fluid pump is operatively connected to and controlled by the controller.
However, Mantell discloses the fluid pump (905) is operatively connected to and controlled by the controller (940, 945, ¶0070).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Poll so that the fluid pump is operatively connected to and controlled by the controller as taught by Mantell for the purpose of automatically control the rate of the fluid (Mantell, ¶0060).
Re Claim 13, Poll fails to disclose wherein a wired communication link exists between the vacuum pump and the controller.
However, Mantell discloses the vacuum pump (906, suction side, ¶0070) operatively connected to and controlled by the controller (940, 945, ¶0070) and wherein a wired communication link exists between the vacuum source (906) and the controller (Fig. 9).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Poll so that a wired communication link exists between the vacuum source and the controller as taught by Mantell for the purpose of automatically control the suction of the fluid (Mantell, ¶0060).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poll in view of Stearns and Johnston and further in view of Banik et al. (US. 7,335,159B2) (“Banik”).
Re Claim 14, Poll fails to disclose wherein a wireless communication link exists between 15the vacuum pump and the controller.
However, Banik disclose a surgical / insufflation device (Fig. 1, Fig. 2, abstract) and wherein the control unit 16 can control the device 14 (which has pump, vacuum) by either wire or wireless communication (Col. 3, lines 5-15).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trocar of Poll so that a wireless communication link exists between 15the vacuum pump and the controller as taught by Banik for the purpose of using an art recognized way of connecting the controller with other elements (Banik, Col. 3, lines 5-15).
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
The applicant argues with regards to claim 1 in third paragraph of page 7 that Stearns’ pump is not recirculation pump. This is found not persuasive as the function of the device is to filter the smoke and recycled to be used see ¶0017, ¶0119 of Stearns.
The applicant argues with regards to claim 1 in last two lines of paragraph of page 7 up to line 3 of page 8 that Johnston’s pump is not vacuum pump. This is found not persuasive as the pump has one side suction to draw fluid and Johnston’s pump is used to draw (fluid, smoke with debris).
The applicant argues with regards to claim 1 in line 9 of page 8 to up line 3 of page 9 that Stearns’ trocar is not similar type of Poll as it requires means for managing three different 
The applicant argues with regards to claim 1 in second paragraph of page 9 that Poll’s system requires to redesign to accommodate the gas flow. This is found not persuasive as the system can have one trocar that accommodate for several flows as in Stearns or just one trocar with alternating usage (smoke, insufflation, suction) or several trocar to accommodate the different flows (this application, Poll), and wherein Poll’s trocar is modified to be pneumatically sealed trocar to prevent the leak of the gas around the trocar.
The applicant argues in first 10 line of page 11 with regards to newly added limitation that pressure regulator and a control valve is not disclosed in the applied arts in the final rejection. This is found not persuasive as the pressure regulator 38 is the control valve 48 which are associated with the insufflator (the applicant need to further define the association, connected or directly connected or both are controlled by the controller).  
In the second paragraph of page 11, the applicant argues with respect to the newly added limitation “controller causes the insufflator pressure regulator to immediately return to delivering at the predetermined flow rate”. This is fund not persuasive as the system of Poll is changing continually and immediately such as lowering the velocity of suction will lead to decrease the velocity of the insufflation, and vice versa to make a balance in the cavity pressure see ¶0060-¶0061.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783